Citation Nr: 0202648	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  01-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility requirements for Department of Veterans 
Affairs (VA) burial benefits.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The appellant claims that his father, who died in May 2001, 
had service in the Philippine Commonwealth Army in the 
service of the United States during World War II.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
denied the appellant's claim of entitlement to burial 
benefits on the basis that his father did not have qualifying 
service as a veteran.


FINDING OF FACT

The United States Department of the Army has certified that 
the appellant's father had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The definition of "veteran" for purposes of entitlement to VA 
benefits has not been met by the appellant's father; 
entitlement to VA burial benefits is therefore not warranted.  
38 U.S.C.A. §§ 101(2), 107 (West 1991); Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. §§ 3.1(d), 3.8, 
3.203 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Preliminary matter - VCAA

At the outset, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which contains extensive provisions 
regarding VA's obligations to notify claimants of any 
information and/or evidence which might be needed in their 
claims, and to assist claimants in obtaining such evidence, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001).  VA has published regulations 
to implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These 
new regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Although the appellant is ultimately seeking entitlement to 
VA burial benefits, the preliminary matter of whether his 
father had qualifying service as a veteran is presently 
before the Board on appeal.  Unlike many questions subject to 
appellate review, the issue of whether the appellant's father 
had qualifying service as a veteran, by its very nature, has 
an extremely narrow focus.  The RO, in the SOC issued in 
October 2001, has set forth the law and facts in a fashion 
that clearly and adequately explained the basis of its 
decision.  The appellant has neither submitted nor made 
reference to any additional records which could tend to 
substantiate his claim.  It appears clear, therefore, that 
there are no outstanding records or other evidence that could 
substantiate the claim.  

Furthermore, VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2001); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (extensive record and 
detailed decision show futility of any further evidentiary 
development).  As will be discussed in greater detail below, 
there is no legal basis for granting the appellant's claim 
for VA benefits, as his father did not have qualifying 
service as a veteran.  Thus, even if every effort were taken 
to assist the appellant, there would remain no reasonable 
possibility that such assistance would aid in substantiating 
his claim.  Given the circumstances of this matter, the Board 
cannot find any basis under the VCAA to defer appellate 
review.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Board does note that any duty imposed by VCAA has been met.  
In this case, there was an obligation on the part of VA to 
attempt to verify claimed service.  That duty was 
accomplished.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

B. Basic eligibility for VA burial benefits

The appellant challenges the August 2001 RO determination 
that his father did not have qualifying military service.  He 
essentially contends that he is eligible for VA burial 
benefits by virtue of his father's alleged service with the 
Philippine forces during World War II.

Eligibility for VA benefits, to include burial benefits, is 
based on statutory and regulatory provisions which define an 
individual's legal status as a veteran of active military 
service.  38 U.S.C.A. §§ 101(2), 101(24) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1, 3.6 (2001).  As a predicate 
requirement for a grant of VA benefits, a claimant must 
establish that he or she is a "veteran," defined as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable", or a spouse or child of 
a veteran.  38 U.S.C.A § 101(2); 38 C.F.R. § 3.1(d).  See 
Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for the purpose of receiving various VA 
benefits, including pension, compensation, dependency and 
indemnity compensation, and burial benefits.  38 C.F.R. §§ 
3.8, 3.9 (2001).  However, such service must be certified as 
qualifying by appropriate military authority.  38 C.F.R. § 
3.203.

These regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C. § 107(a), 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department.).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In May 1985, the Department of the Army advised the RO that 
the appellant's father had no service in the Army of the 
United States or as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces.  In reaching that determination, the 
Department of the Army was provided with all of the pertinent 
information that was submitted by the appellant's father in 
regard to his purported service in the U.S. Armed Forces.  
Because VA is bound to accept the findings of the service 
department in this regard, the Board finds that the deceased 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces.  See 38 C.F.R. § 3.203; Duro, supra.

In support of his claim, the appellant has submitted a 
"certification" from the Philippine Army, which he contends 
certifies his father's service with the Philippine forces 
during World War II.  The record reflects that the 
appellant's father had previously submitted a number of 
similar documents, which were also signed by officials of the 
Philippine government, in an effort to establish his 
entitlement to VA benefits.  The appellant urges, in essence, 
that we accept these documents and reject the status 
determination made by the Department of the Army.  However, 
the Philippine government has its own laws and regulations, 
which permit recognition of military service that is not 
recognized by the U.S. Army.  The document submitted by the 
appellant, and those submitted by his father before him, fail 
to satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as they are not official 
documents of the appropriate U.S. service department.  
Therefore, these documents may not be accepted by the Board 
as verification of the veteran's service for the purpose of 
receiving VA benefits.

The Board notes that the records contains several affidavits 
from individuals who claimed to have served with the 
appellant's father in the Philippine Army during World 
War II.  However, the Board finds that these documents may 
not be accepted as verification of his service for the 
purpose of receiving VA benefits.  As discussed in detail 
above, only official documents of the appropriate U.S. 
service department can serve that purpose.

In short, based upon the record in this case, the Board 
concludes that the appellant's father had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  Thus, the appellant's father he is not considered a 
"veteran" for purposes of establishing eligibility to VA 
benefits.  Therefore, the appellant's claim for entitlement 
to VA burial benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to basic eligibility for VA burial 
benefits is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

